ADAMS, J. (concurring).
The plaintiff comes, into this court by an appeal from a judgment of the county court of Jefferson *940county, in virtue of the provisions of section 1340 of the Code of Civil Procedure. This section is contained in title 3 of chapter 12, and provides for appeals to the supreme court from an inferior court. Title 1 of the same chapter contains general provisions relating to all appeals specified in the chapter, and section 1317 of that title reads as follows, viz.:
“Upon an appeal from a judgment or an order, the appellate division of the supreme court or general term, to which the appeal is taken, may reverse or affirm, wholly or partly, or may modify, the judgment or order appealed from, and each interlocutory judgment or intermediate order, which it is authorized to review, as specified in the notice of appeal as to any or all of the parties, and it may, if necessary or proper, grant a new trial or hearing. * * *”
It would seem, therefore, that the last-mentioned section furnishes the appellate division ample authority to modify the judgment of a county court. This being the situation, no adequate reason is furnished, why this court, with all the facts before it, should not grant such a judgment as the plaintiff is manifestly entitled to. Wood v. Baker, 60 Hun, 337, 14 N. Y. Supp. 821.
It is true that the judgment, as entered by the clerk of Jefferson county, is not the judgment the defendant was authorized to enter by the. decision of the county court, and undoubtedly the better practice would have been for the plaintiff to have moved in the court below for the correction or modification of the judgment; but inasmuch as he has appealed to this court, and this court has the power to grant the relief to which he is entitled, I am in favor of a modification of the judgment appealed from, in accordance with the opinion of HARDIN, P. J.